Citation Nr: 0714812	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-44 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran's service-connected pulmonary tuberculosis, 
inactive, is currently evaluated as 60 percent disabling.

2.  The evidence of record demonstrates that the veteran's 
service-connected pulmonary tuberculosis, inactive, does not 
alone preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability (TDIU) have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to TDIU, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand readjudication of the veteran's claim, a June 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification letter followed 
by a re-adjudication of the claim).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the veteran was provided with an 
examination.  38 C.F.R. §§ 3.159(c) (4), 4.16(b).  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R. § 4.16(a).  A total disability 
rating may be assigned, where the schedular rating is less 
than total, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In this case, the 
veteran's service-connected pulmonary tuberculosis, inactive, 
is rated as 60 percent disabling, and thus the veteran meets 
the schedular criteria of 38 C.F.R. § 4.16(a).

However, an award of TDIU also requires that the evidence of 
record show that the veteran is unemployable solely due to 
his service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For 
a veteran to prevail on a claim for entitlement to TDIU, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough; the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

A July 2004 VA general medical examination was conducted.  
The veteran reported that he was shortness of breath going up 
one flight of stairs and although he did not have to stop at 
the top, he did feel dyspnea.  He could walk about one block 
before he developed troublesome dyspnea.  The veteran had 
worked for 26 years as a credit manager in a store, which was 
a sedentary occupation.  In 1987, he opened his own cleaning 
business which involved cleaning carpets and houses.  He sold 
the business to his son in 1994.  The veteran reported that 
he stopped working because he lacked endurance, developed 
progressive dyspnea with activity due to his lung condition, 
and that he was lucky to get through half a day of work 
before he would have to stop.  He frequently manifested 
shortness of breath going up stairs.  The veteran asserted 
that no other medical problems impacted his ability to work 
and stated that he currently kept the books for his son and 
was paid $350 per month.  Upon examination, the impression 
was status post pulmonary tuberculosis, chronic, inactive.  
The examiner found that the veteran was capable of part-time 
sedentary employment, but that non-service connected 
depression and other medical conditions might make it 
difficult for him to work a full-time sedentary position.  
The examiner opined that the veteran's service-connected 
tuberculosis did not prevent sedentary employment.  The 
examiner also found that the veteran was not capable of 
physical employment due to shortness of breath and 
fatigability, due in part to service-connected pulmonary 
tuberculosis.  

In a December 2004 statement, the veteran stated that it was 
impossible for him to be reliable for employment due to his 
lung condition.  He stated that he retired in December 1993 
due to his lung condition and that he had no choice.  

The Board finds that the evidence of record as a whole does 
not support that the veteran's service-connected disability, 
by itself, renders him unable to secure and follow a 
substantially gainful occupation.  Although the veteran 
asserted that he retired due to his lung condition, a VA 
examiner expressly determined that the veteran's inactive 
pulmonary tuberculosis did not prevent full-time sedentary 
employment.  The veteran had 26 years of experience in a 
sedentary position and was currently working in a part-time 
sedentary position.  The VA examiner also determined that it 
the non-service connected disabilities that would make it 
difficult for the veteran to work full-time in a sedentary 
position.  Accordingly, the evidence of record does not 
demonstrate unemployability and TDIU is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

TDIU is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


